Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Yes. Claim 1 recites "a method for identifying a flow parameter in a wellbore" comprising  steps of "identifying a state vector", "performing…", "predicting the state vector and a covariance matrix at the moment t", " updating…", "correcting the state vector…", and "updating the flow simulation model", and therefore is a process.
Step 2A-Prong 1: Judicial exception recited? Yes.
Claim 1 when viewed alone or in combination describes the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships such as "identifying a state vector at a moment t; performing a flow simulation using a flow model; predicting the state vector with an EnKF algorithm; correcting the state vector at the moment; and updating the flow simulation model". The claim does not include additional elements beyond the abstract idea of gathering and combining data. This is similar to the basic concept of manipulating information using mathematical relationships which has been found by the courts to be an abstract idea. Therefore, the claim is directed to an abstract idea. 
Further, each limitation in claim 1 under BRI covers the performance of the limitations in the mind but for the recitation of a generic "wellbore" (preamble) which is a mere indication of the field of use. The mere nominal recitation of a generic "wellbore" does not take the claim limitation out of Abstract idea. 
Step 2A-Prong 2: Integrated into a practical application? The claim when viewed as awhole ingrates the recited judicial exception into a practical application of the exception. This is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical applications. No.
The claim does not include additional elements beyond the abstract idea of gathering an combing data. Therefore the claim does not amount to more than the abstract idea and hence does not integrate the exception into a practical application. 
Step 2B: Claims provide an inventive concept? No. As applied above, claim 1 when viewed individually or as whole does not recite any additional elements beyond the abstract idea of gathering and combining data. Further, the step of " updating the flow simulation model" is insignicant extra-solution activity which does not amount to significantly more. The "(updated) flow simulation model" is data and the use in unlimited and hence is insignificant extra-solution activity which cannot provide inventive concept. Therefore the claim does not amount to more than the abstract idea and hence is ineligible.
Further, claim 1 recites "identifying a flow parameter in a wellbore" in the preamble instead of positively in the body. Arguendo, the  limitation "identifying a flow parameter in a wellbore" is insignicant extra-solution activity which does not amount to significantly more. The "(identified) flow parameter" is data and the use in unlimited and hence is insignificant extra-solution activity which cannot provide inventive concept. 
Similarly, claims 2-9 do not recite additional elements beyond the abstract idea of gathering and combining data. 
Further, claim 5 recites "identifying a location of at least one measurement device on a production tubing" is insignicant extra-solution activity which does not amount to significantly more. The "(identified) location of at least one measurement device on a production tubing" is data and the use in unlimited and hence is insignificant extra-solution activity which cannot provide inventive concept. 
Claims 5 and 6 recite "measurement device" and that the measurement device comprises "a geophone, a hydrophone, an accelerometer, a transducer, or an optical fiber" is a mere indication of the field of use. The mere nominal recitation of a generic "wellbore" does not take the claim limitation out of Abstract idea. 
Claim 10 is similar to claim 1 and therefore is also rejected for the same reasons as recited above in claim 1. 
 	Claim 11 recites "a system for identifying a flow parameter in a wellbore" which does not offer a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via a "distributed acoustic system, a fiber optic cable, at least one measurement device, an information handling system". In other words, the system claim is no different from the method claims 1 and 10 in substance; the method claim recites a abstract idea while the system claim recites generic components configured to implement the same judicial exception. The claims do not amount to significantly more than the underlying abstract idea for the same reasons as applied above in claims 1 and 10.
Dependent claims 12-20  do not recite additional elements beyond the abstract idea of gathering and combining data. The claims do not amount to significantly more than the underlying abstract idea
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Lee et al. (USPAP. 20180225396) discloses an ensemble-based reservoir characterization method using multiple Kalman gains and dynamic data selection. The method includes preparing available data; generating initial ensembles by using the prepared static data; clustering and separating the generated initial models on the basis of a distance-based method; selecting the dynamic data; dynamically simulating the selected dynamic data by using the generated ensembles; calculating multiple Kalman gains by using initial models clustered in the same group as the selected dynamic data; updating ensemble members by means of the selected dynamic data and the multiple Kalman gains; and predicting a movement of a reservoir by using the updated models, and evaluating uncertainty thereof. Therefore, multiple Kalman gains are calculated and a final model is obtained using the selected dynamic data, and a reliable uncertainty evaluation and a future movement prediction can be performed within a short time by using the final model (Abstract; Pars. 19-29).
Godfrey et al. (USPAP. 20140216151) discloses monitoring flow of fluids within conduits using fibre optic Distributed Acoustic Sensing (DAS). The method can determine flow rate and/or flow regime within a conduit such as within a production well or a pipeline. Embodiments involve introducing an acoustic stimulus (802) into the fluid within the conduit (801); interrogating an optical fibre (104) deployed along the path of the conduit to provide a DAS sensor; and analysing the acoustic signals detected by a plurality of channels of the DAS sensor to determine at least one flow characteristic. Analysing the acoustic signal comprises identifying reflections (804) of said acoustic stimulus caused by the fluid within the conduit and analysing said reflections to determine any Doppler shift (.DELTA.f) (Abstract; Pars. 59-74).
Abadpour et al. (USPAP. 20150378053) discloses a method of monitoring the behaviour of a subsurface volume. The method comprises transforming a single discrete parameter or an ensemble of discrete parameters describing an attribute of the subsurface volume, each discrete parameter having N possible discrete values with N ≧2, into N indicator parameters each having 2 possible discrete values; for each of the two value classes of each indicator parameter, determining the anisotropic distance to a value transition interface; transforming each of the indicator parameters into a corresponding continuous parameter using the determined anisotropic distance to the value transition interface; and using the continuous parameters in a history matching process (Abstract; Pars. 49-57).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "predicting the state of vector and a covariance matrix at the moment t; updating the state vector with an EnKF algorithm; correcting the state vector at the moment t; and updating the flow simulation model" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-9 depend from allowed claim 1 and therefore would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
. 
Regarding claim 10, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "predicting the state vector and a covariance matrix at the moment t; updating the state vector with an EnKF algorithm, where in the EnKF algorithm comprises a forecast step….correcting the state vector at the moment t, wherein the correcting state vector at moment t …updating the flow simulation model, wherein the flow simulation model is a three dimensional model or a productivity index-based model" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 11, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "predict the state vector and a covariance matrix at moment t; update the state vector with an EnKF algorithm; correct the state vector at moment t; and update the flow simulation model" in combination with other limitations in the claims as defined by Applicants. 
Claims 12-20 depend from allowed claim 11 and therefore would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 23, 2022